United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.W., Appellant
and
U.S. POSTAL SERVICE, ROCKFORD
CARRIER ANNEX, Rockford, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0370
Issued: October 10, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 10, 2018 appellant filed a timely appeal from a November 15, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case. 2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the November 15, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish more than seven
percent permanent impairment of the left upper extremity, for which she previously received a
schedule award.
FACTUAL HISTORY
On January 17, 2017 appellant, then a 59-year-old sales, services and distribution associate,
filed a traumatic injury claim (Form CA-1) alleging that she injured her left shoulder that morning
when she slipped on ice in the employing establishment parking lot while in the performance of
duty.3 She stopped work following the incident and returned to full-time, modified-duty
employment on January 19, 2017. OWCP accepted appellant’s claim for left biceps tendon strain,
left trapezius strain, and left rotator cuff tear.
On June 25, 2018 appellant filed a claim for a schedule award (Form CA-7).
Appellant submitted a June 12, 2018 impairment rating by Dr. Mark A. Seldes, a Boardcertified family practitioner. Dr. Seldes reviewed appellant’s medical records and related her
complaints of continued daily left shoulder pain with significant limited range of motion. Upon
examination of her left shoulder, he observed moderate tenderness to palpation over the anterior,
lateral, and posterior aspects. Neer’s and Hawkin’s tests were positive. Dr. Seldes indicated that
range of motion testing was completed after initial warm-up and performed three times. He
explained that the findings were the same each time and reported 75 degrees flexion, 10 degrees
extension, 65 degrees abduction, 10 degrees adduction, 30 degrees external rotation, and 0 degrees
internal rotation. Dr. Seldes diagnosed internal derangement of the left shoulder joint, left shoulder
impingement syndrome, and torn rotator cuff of the left shoulder joint. He noted a QuickDASH
score of 73. Dr. Seldes opined that appellant had reached maximum medical improvement (MMI)
as of June 12, 2018.
Referring to Table 15-5, Shoulder Regional Grid, of the sixth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides),4
Dr. Seldes selected a class 1 diagnosis-based impairment (DBI) for a rotator cuff tear. He
explained that the maximum impairment rating under the DBI methodology is five percent
permanent impairment. Dr. Seldes related that, as an alternative, a range of motion (ROM)
impairment method may be assessed using section 15.7. Utilizing Table 15-34, Shoulder Range
of Motion, he reported that appellant had nine percent permanent impairment for 75 degrees
flexion, two percent permanent impairment for 10 degrees extension, six percent permanent
impairment for 65 degrees abduction, one percent permanent impairment for 10 degrees adduction,
two percent permanent impairment for 30 degrees external rotation, and four percent permanent
impairment for 0 degrees internal rotation. Dr. Seldes calculated a combined 24 percent left upper
extremity permanent impairment due to loss of ROM. He explained that, if more than one method
was appropriate for rating the impairment, the method which produced the higher impairment
3

Appellant lost her balance, but was able to avoid falling to the ground.

4

A.M.A., Guides (6th ed. 2009).

2

rating should be adopted. As the ROM method resulted in 24 percent permanent impairment and
the DBI method resulted in a maximum of 5 percent permanent impairment, Dr. Seldes concluded
that the higher impairment rating of 24 percent based on loss of ROM should be applied to
appellant’s case.
In a development letter dated August 15, 2018, OWCP advised appellant of the type of
evidence needed to establish her schedule award claim, including a statement from her attending
physician that the accepted condition had reached MMI and an impairment rating utilizing the
appropriate portions of the A.M.A., Guides. It afforded her 30 days to submit the necessary
evidence. OWCP subsequently received another copy of Dr. Seldes’ June 12, 2018 impairment
rating.
In an August 23, 2018 report, Dr. Kevin Kuhn, a Board-certified orthopedic surgeon
serving as a district medical adviser (DMA), reviewed the medical evidence of record and noted
the accepted conditions of strain of the left arm biceps tendon, left shoulder strain, and left shoulder
rotator cuff tear. He opined that the ROM method, as used by Dr. Seldes in his June 12, 2018
impairment rating, was not applicable in this case because there was lack of evidence of three
independent measurements and the greatest ROM measurement had not been identified. Dr. Kuhn
noted June 12, 2018 as the date of MMI.
Dr. Kuhn indicated that according to the DBI method, under Table 15-5, Shoulder Regional
Grid, appellant had sustained a class 1 impairment (default three percent) due to residual loss for
partial-thickness rotator cuff tear. He reported a grade modifier for functional history (GMFH)
of 3 (QuickDASH score of 73); a grade modifier for physical examination (GMPE) of 2 (moderate
palpatory findings); and a grade modifier for clinical studies (GMCS) of 2 (moderate pathology).
Applying the net adjustment formula, (3-1) + (2-1) + (2-1), resulted in a net modifier of plus 4,
which raised the default three percent value to five percent permanent impairment of the left upper
extremity permanent impairment. For the diagnosis of left shoulder strain, Dr. Kuhn noted that
appellant had sustained a class 1 impairment (default value 1 percent). He reported GMFH 3
(QuickDASH score); GMPE 2 (moderate palpatory findings); and GMCS 2 (moderate pathology).
Applying the net adjustment formula, (3-1) + (2-1) + (2-1), resulted in a net modifier of plus 4,
which raised the default one percent value to two percent permanent impairment of the left upper
extremity impairment. Dr. Kuhn combined the two DBI-based impairment ratings for a total of
seven percent left upper extremity permanent impairment.
In a September 7, 2018 report, Dr. Seldes noted his disagreement with Dr. Kuhn’s
August 23, 2018 report that the ROM method was not applicable. He explained that in his June 12,
2018 report, he clearly explained that ROM testing had been completed after an initial warm-up
and was performed three times as required by the A.M.A., Guides. Dr. Seldes further related that
since both the DBI and ROM methods could be used to rate appellant’s impairment or condition,
the A.M.A., Guides provides that the method which produced the higher rating must be used. He
concluded that appellant should be awarded the higher impairment rating of 24 percent based on
loss of ROM.
In an October 2, 2018 report, Dr. Kuhn reviewed Dr. Seldes’s September 7, 2018
supplemental report and provided an impairment rating utilizing the ROM method based on
Dr. Seldes’s measurements. Utilizing Table 15-34, Shoulder Range of Motion, he calculated that

3

appellant had 9 percent permanent impairment for 75 degrees with grade 1 modifier, 2 percent
permanent impairment for 10 degrees extension with grade 0 modifier, 6 percent permanent
impairment for 65 degrees abduction with grade 1 modifier, 2 percent permanent impairment for
10 degrees adduction with grade 0 modifier, 8 percent permanent impairment for 0 degrees internal
rotation with grade 0 modifier, and 9 percent permanent impairment for 30 degrees external
rotation with grade 0 modifier, for a total left upper extremity impairment of 36 percent. Dr. Kuhn
further explained that since the ROM modifier and GMFH with the DBI method were both 3, there
was no modification of appellant’s impairment rating and the impairment rating remained
unchanged at seven percent permanent left upper extremity impairment under the DBI method.
He contended that Dr. Seldes failed to convert the total ROM deficit into a ROM modifier and
recommended that Dr. Seldes refer to example 15-25 on pages 477 and 478 of the A.M.A., Guides.
Dr. Kuhn determined that according to Table 15-5, Shoulder Regional Grid, appellant had a
combined seven percent permanent impairment of the left upper extremity due to diagnoses of left
shoulder rotator cuff tear and left shoulder strain.
By decision dated November 15, 2018, OWCP granted appellant a schedule award for
seven percent permanent impairment of the left upper extremity, based on the DMA’s October 2,
2018 report. The period of the award ran for 21.84 weeks from June 12 to November 11, 2018.
LEGAL PRECEDENT
The schedule award provisions of FECA,5 and its implementing federal regulations,6 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants. 7 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards. 8
In determining impairment for the upper extremities under the sixth edition of the A.M.A.,
Guides, an evaluator must establish the appropriate diagnosis for each part of the upper extremity
to be rated. With respect to the shoulder, reference is made to Table 15-5 (Shoulder Regional
Grid).9 After the class of diagnosis (CDX) is determined from the Shoulder Regional Grid
(including identification of a default grade value), the impairment class is then adjusted by grade

5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

Id. at § 10.404(a).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.5(a) (March 2017); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2
and Exhibit 1 (January 2010).
9

A.M.A., Guides 401-05.

4

modifiers of functional history, physical examination, and clinical studies.10 The net adjustment
formula is (GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).11
FECA Bulletin No. 17-0612 provides guidance in applying ROM or DBI methodologies in
rating permanent impairment of the upper extremities. 13 Regarding the application of ROM or
DBI methodologies in rating permanent impairment of the upper extremities, FECA Bulletin No.
17-06 provides:
“As the [A.M.A.,] Guides caution that if it is clear to the evaluator evaluating loss
of ROM that a restricted ROM has an organic basis, three independent
measurements should be obtained and the greatest ROM should be used for the
determination of impairment, the CE [claims examiner] should provide this
information (via the updated instructions noted above) to the rating physician(s).
“Upon initial review of a referral for upper extremity impairment evaluation, the
DMA should identify: (1) the methodology used by the rating physician (i.e., DBI
or ROM) and (2) whether the applicable tables in Chapter 15 of the [A.M.A.,]
Guides identify a diagnosis that can alternatively be rated by ROM. If the [A.M.A.,]
Guides allow for the use of both the DBI and ROM methods to calculate an
impairment rating for the diagnosis in question, the method producing the higher
rating should be used.”14 (Emphasis in the original.)
The Bulletin further advises:
“If the rating physician provided an assessment using the ROM method and the
[A.M.A.,] Guides allow for use of ROM for the diagnosis in question, the DMA
should independently calculate impairment using both the ROM and DBI methods
and identify the higher rating for the CE.
“If the medical evidence of record is not sufficient for the DMA to render a rating
on ROM where allowed, the DMA should advise as to the medical evidence
necessary to complete the rating. However, the DMA should still render an
impairment rating using the DBI method, if possible, given the available
evidence.”15
10

Id. at 383-492.

11

Id. at 411.

12

The FECA Bulletin No. 17-06 advises that, if the A.M.A., Guides allows for use of ROM for the diagnosis in
question, the DMA should independently calculate impairment using both the ROM and DBI methods and identify
the higher rating for the claims examiner. See FECA Bulletin No. 17-06 (issued May 8, 2017); see also D.F., Docket
No. 17-1474 (issued January 26, 2018).
13

J.M., Docket No. 18-1387 (issued February 1, 2019).

14

V.L., Docket No. 18-0760 (issued November 13, 2018); FECA Bulletin No. 17-06 (May 8, 2018).

15

Id.

5

OWCP’s procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to a DMA for an opinion concerning the nature and percentage of impairment in
accordance with the A.M.A., Guides, with the DMA providing rationale for the percentage of
impairment specified.
ANALYSIS
The Board finds that appellant has established that she has 24 percent permanent
impairment of the left upper extremity.
OWCP accepted appellant’s claim for left biceps tendon strain, left trapezius strain, and
left rotator cuff tear as causally related to a January 17, 2017 employment injury. On
November 15, 2018 it granted her a schedule award for seven percent permanent impairment of
the left upper extremity based on the DMA’s October 2, 2018 report. In his October 2, 2018
supplemental report, the DMA calculated 36 percent upper extremity permanent impairment under
Table 15-34 based on Dr. Seldes’ June 12, 2018 left shoulder ROM measurements. 16 Instead of
providing a stand-alone rating based on appellant’s left shoulder ROM deficits, he treated
appellant’s ROM deficit as a GMFH of 3, which he noted was equal to the previous grade modifier
assigned (3) based on appellant’s QuickDASH score. As such, the DMA concluded that there was
no basis to modify his prior DBI rating of seven percent left upper extremity impairment due to
appellant’s shoulder strain and partial rotator cuff tear.
The Board finds, however, that the DMA erred in at least two respects. First, it was
improper to combine impairments based on two separate diagnoses within the same shoulder
regional grid.17 Second, the DMA’s October 2, 2018 impairment rating is inconsistent with FECA
Bulletin No. 17-06, which provides in pertinent part that if the A.M.A., Guides allow for the use
of both the DBI and ROM methods to calculate an impairment rating for the diagnosis in question,
the method producing the higher rating should be used. 18 Because the DMA did not provide an
impairment rating consistent with the A.M.A., Guides based upon ROM or DBI methodology, his
opinion is of diminished probative value. 19
In support of her schedule award claim, appellant submitted a June 12, 2018 impairment
rating report by Dr. Seldes. Dr. Seldes reviewed appellant’s history and conducted an examination
of appellant’s left shoulder. He indicated that ROM testing was completed after initial warm-up
and performed three times. Dr. Seldes noted that appellant had reached MMI as of June 12, 2018.
Referring to Table 15-5, Shoulder Regional Grid, of the A.M.A., Guides, he selected a class 1 DBI
for a rotator cuff tear. He explained that the maximum impairment rating under the DBI
methodology is five percent permanent impairment. Dr. Seldes related that, as an alternative, a
16

A.M.A., Guides 475 (6th ed. 2009).

17

Dr. Seldes provided a DBI rating based on a diagnosis of rotator cuff tear, whereas the DMA incorrectly rated
appellant for both rotator cuff tear and shoulder strain.
18

Supra note 12.

19
M.D., Docket No. 19-0510 (issued August 6, 2019); G.S., Docket No. 13-1649 (issued December 24, 2013);
Mary L. Henninger, 52 ECAB 408 (2001).

6

ROM impairment method may be assessed using Section 15.7. Utilizing Table 15-34, Shoulder
Range of Motion, he reported that appellant had 9 percent permanent impairment for 75 degrees
flexion, 2 percent permanent impairment for 10 degrees extension, 6 percent permanent
impairment for 65 degrees abduction, 1 percent permanent impairment for 10 degrees adduction,
2 percent permanent impairment for 30 degrees external rotation, and 4 percent permanent
impairment for 0 degrees internal rotation for a combined 24 percent left upper extremity
permanent impairment due to loss of ROM.
The Board finds that Dr. Seldes properly utilized the A.M.A., Guides in determining that
appellant had 24 percent permanent impairment of the left upper extremity. Dr. Seldes correctly
referenced Table 15-5 and determined that, under the DBI methodology for a rotator cuff tear, the
maximum impairment rating is 5 percent. He also correctly assessed that, as an alternative, a ROM
impairment may be used. The Board notes that Dr. Seldes performed three ROM tests, explained
his calculations for loss of ROM under Table 15-34, and properly determined that appellant had
24 percent left upper extremity impairment due to loss of ROM. Dr. Seldes explained that as the
ROM method provided the higher impairment rating, appellant was entitled to a schedule award
for 24 percent left upper extremity permanent impairment. The Board finds that he properly
applied the standards of the A.M.A., Guides and his opinion is sufficiently well rationalized and
based upon a proper factual and medical background. As he properly calculated that appellant had
24 percent left upper extremity impairment under the ROM method, the Board finds that appellant
is entitled to an additional award of 17 percent. 20 Accordingly, the November 15, 2018 schedule
award shall be modified to reflect entitlement to an additional 17 percent permanent impairment
of the left upper extremity, for a total permanent impairment of 24 percent.
CONCLUSION
The Board finds that appellant has established that she has 24 percent permanent
impairment of the left upper extremity. OWCP previously awarded 7 percent permanent
impairment, and therefore, appellant is entitled to an additional schedule award for 17 percent
permanent impairment for her left upper extremity.

20

See Federal (FECA) Procedure Manual, supra note 8 at Chapter 2.808.5 (March 2017).

7

ORDER
IT IS HEREBY ORDERED THAT the November 15, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed as modified.
Issued: October 10, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

